            Case 1:19-cv-05310-MLB Document 7 Filed 01/09/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 Umar Clark,
                    Plaintiff(s),
                                             CIVIL ACTION FILE
 vs.
                                                NO. 1:19-cv-5310-MLB
 Equifax,
                     Defendant(s).


                                     JUDGMENT

       This action having come before the court, Michael L Brown, United States District

Judge, for consideration of the magistrate's report and recommendation, and the court

having adopted the same, it is

       Ordered and Adjudged that the action be DISMISSED for failure to comply with

a court order.

       Dated at Atlanta, Georgia this 9th day of January, 2020.



                                                 JAMES N. HATTEN
                                                 CLERK OF COURT


                                          By:    s/D. Burkhalter
                                                 Deputy Clerk

Prepared, filed, and entered
in the Clerk's Office
January 9, 2020
James N. Hatten
Clerk of Court


By:    s/D. Burkhalter
       Deputy Clerk
